 PROB 12C                                                                                 Report Date: May 9, 2019
(6/16)

                                        United States District Court                                    FILED IN THE
                                                                                                    U.S. DISTRICT COURT
                                                                                              EASTERN DISTRICT OF WASHINGTON

                                                       for the
                                                                                               May 09, 2019
                                        Eastern District of Washington                             SEAN F. MCAVOY, CLERK



                 Petition for Warrant or Summons for Offender Under Supervision


 Name of Offender: Charles E Brown                           Case Number: 0980 2:18CR00037-WFN-1
 Address of Offender: Unknown
 Name of Sentencing Judicial Officer: The Honorable Marsha J. Pechman, U.S. District Judge
 Name of Supervising Judicial Officer: The Honorable Wm. Fremming Nielsen, Senior U.S. District Judge
 Date of Original Sentence: June 8, 2012
 Original Offense:        Felon in Possession of a Firearm, 18 U.S.C. §§ 922 (g)(1) and 924 (a)(2); Felon in
                          Possession of Ammunition, 18 U.S.C. § 922(g)(2);
 Original Sentence:       Prison - 84 months;                Type of Supervision: Supervised Release
                          TSR - 36 months
 Asst. U.S. Attorney:     James Goeke                        Date Supervision Commenced: December 18, 2017
 Defense Attorney:        Roger Peven                       Date Supervision Expires: December 17, 2020


                                          PETITIONING THE COURT

To issue a warrant and incorporate the violation(s) contained in this petition in future proceedings with the
violation(s) previously reported to the Court on 12/17/2018, 01/03/2019, 01/09/2019, and 01/22/2019.


Violation Number        Nature of Noncompliance

            6           Special Condition # 1: The defendant shall participate as instructed by the U.S. Probation
                        Officer in a program approved by the probation office for treatment of narcotic addiction,
                        drug dependency, or substance abuse, which may include testing to determine if defendant
                        has reverted to the use of drugs or alcohol. The defendant shall also abstain from the use of
                        alcohol and/or other intoxication during the term of supervision. Defendant must contribute
                        towards the cost of any programs, to the extent defendant is financially able to do so, as
                        determined by the U.S. Probation Officer.

                        Supporting Evidence: On April 10, 2019, Charles Brown commenced inpatient treatment
                        at Pioneer Center East. On May 8, 2019, the U.S. Probation Office was notified that Mr.
                        Brown was being unsuccessfully discharged from inpatient treatment for destroying
                        property.

                        On April 21, 2019, Charles Brown was ordered by The Honorable Wm. Fremming Nielsen,
                        Senior U.S. District Judge, to enter into and successfully complete inpatient treatment. This
                        was part of his conditions and ongoing participation in the Eastern District of Washington
                        Sobriety Treatment and Education Program (STEP).
Prob12C
Re: Brown, Charles E
May 9, 2019
Page 2
The U.S. Probation Office respectfully recommends the Court issue a warrant requiring the offender to appear to
answer to the allegation(s) contained in this petition.

                                        I declare under penalty of perjury that the foregoing is true and correct.
                                                          Executed on:     05/09/2019
                                                                           s/Richard Law
                                                                           Richard Law
                                                                           U.S. Probation Officer



 THE COURT ORDERS

 [ ]      No Action
 [X ]     The Issuance of a Warrant
 [ ]      The Issuance of a Summons
 [ ]      The incorporation of the violation(s) contained in this
          petition with the other violations pending before the
          Court.
 [ ]      Defendant to appear before the Judge assigned to the
          case.
 [X ]     Defendant to appear before the Magistrate Judge.
 [ ]      Other

                                                                           Signature of Judicial Officer

                                                                              5/9/2019
                                                                           Date
